DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 3 November 2021, the claims were amended. Based on these amendments and the Applicant’s remarks, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. Specifically, the rejections of claims 5 and 6 under 35 U.S.C. 112(d) have been withdrawn based on the Applicant’s remarks on page 9 of the reply. However, new objections and rejections have been added in view of the claim amendments. See below.

Claim Objections
Claims 1-3, 10, 14, and 21 are objected to because of the following informalities:
Claim 1 refers to “a melting onset temperature” of a polymer powder and then later refers to “a second melting onset temperature” of an annealed polymer powder. To improve clarity, references to the melting onset temperature of the polymer powder should be replaced with references to a first melting onset temperature, especially given that there are references to “said melting onset temperature” after the second melting onset temperature has been introduced. See claims 2 and 3, for example. Note that claim 18 has already been amended to recite a first melting onset temperature of a polymer powder and that the 
Claims 2 and 3 should be amended to recite “said first melting onset temperature”. See the discussion above regarding claim 1. Note that there are two instances of “said melting onset temperature” in each claim.
Claim 10 recites “annealing a poly(caprolactone) powder” and then “the annealed poly(caprolactone) powder”. The amended portion of the claim refers to “the annealed polymer powder”. To improve clarity, “the annealed polymer powder” should be replaced with “the annealed poly(caprolactone) powder”.
Claim 14 depends from claim 1 and refers to “a first melting onset temperature T1,onset” and “a melting onset temperature T2,onset”. Given the changes suggested above for claim 1, and given the provided variable names, the Examiner respectfully suggests replacing “a first melting onset temperature T1,onset” with “a melting onset temperature T1,onset”, as in claim 17.
Claim 21 refers to “a melting onset temperature” of a polymer powder and then later refers to “a second melting onset temperature” of an annealed polymer powder. To improve clarity, and for consistency with claims 1 and 18, references to the melting onset temperature of the polymer powder should be replaced with references to a first melting onset temperature.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites annealing a poly(caprolactone) powder having an initial melting onset temperature. The amended portion of the claim refers to a second melting onset temperature of an annealed polymer powder (i.e., the annealed poly(caprolactone) powder). The last paragraph of claim 10 then recites that the annealing increases the initial melting onset temperature to a final melting onset temperature higher than the initial melting onset temperature. Given the context, the second melting onset temperature and the final melting onset temperature are understood to be the same. However, the language of claim 10 suggests that they are different, making the scope of the claim unclear. For purposes of examination, the second melting onset temperature will be interpreted as referring to the same temperature at the final melting onset temperature. Claims 11-13
This same issue also applies to each of claims 11 and 12, which recite “said final melting onset temperature”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “wherein the polymer powder shows no change in the particle size range after sintering” in claim 21 is used by the claim to mean that the particle size range after sintering falls within the particle size range before sintering (see Remarks on New Claim 21 on page 11 of the Applicant’s reply dated 3 November 2021), while the accepted meaning is that the endpoints of the range are exactly the same before and after sintering. The term is indefinite because the specification does not clearly redefine the term. See paragraph 60 of the Applicant’s specification as well as Figure 4, particularly the leftmost portions of Traces F and G, which do not end at the same point. For purposes of examination, claim 21 will be interpreted as specifying that the particle size range after sintering falls within the particle size range before sintering. Please see the Response to Arguments below for further discussion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0215092 (“Vanelli”), cited in an IDS, in view of U.S. Patent Application Publication No. 2018/0022043 (“Keoshkerian”) and U.S. Patent Application Publication No. 2020/0023577 (“Ostermann”).
Regarding claim 1, Vanelli discloses a method for producing a three-dimensional object by laser sintering (see paragraphs 1, 2, and 28-31), comprising:
annealing a polymer powder (see paragraphs 44, 45, 71 and 73) having a melting onset temperature of between 50° C and 170° C (see paragraphs 71 and 73 and Figures 21 and 23; the polypropylene of paragraph 71 and Figure 21 has a melting onset point, or Tmo, of 147.13 °C; the polyethylene of paragraph 73 and Figure 23 has a melting onset point of 121.74 °C; see also paragraph 35 regarding “Tmo”) and a melting point (see paragraphs 71 and 73 and Figures 21 and 23; the polypropylene has a melting point, or Tm, of 157.84 °C; the polyethylene has a melting point, or Tm1, of 128.00 °C; see also paragraphs 34 and 38 regarding “Tm” and “Tm1”) for a period of between 5 minutes and 48 hours (see paragraphs 71 and 73, each of which discloses a 
applying a plurality of layers of the annealed polymer powder sequentially to a carrier (see paragraphs 28-31 and Figure 1); and
individually irradiating each layer of the annealed polymer powder with a laser beam in areas of the layer which correspond to the three-dimensional object to be produced, before applying a following layer, each of said areas having a defined edge (see paragraphs 28-31 and Figures 1 and 2);
wherein said irradiating sinters the annealed polymer powder in the corresponding areas (see Id.).
Vanelli does not specifically disclose that the polymer powder is a biodegradable or bioresorbable polymer powder, that the polymer powder has a defined size range of from 6 microns to 200 microns, or that the polymer powder is obtained by polycondensation of a caprolactone. However, Vanelli does disclose that a wide variety of different polymers can be used, including polyesters. See claims 22-24 and 26.
Keoshkerian is directed to a method of selective laser sintering. See paragraph 1. Keoshkerian lists a number different polymers and repeat units that can be used, either alone or in combination. These polymers include polyethylene, polypropylene, and polycaprolactone. See paragraph 22. One advantage of the compositions of Keoshkerian is the ability to form particles of virtually any size, including nanoparticle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used polycaprolactone in the process of Vanelli since Vanelli teaches the use of polyethylene and polypropylene (see paragraphs 71 and 73) and Keoshkerian teaches that polycaprolactone can be used in place of such polymers (see paragraph 22). See also MPEP 2144.06(II). Further, this would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). Polycaprolactone is a biodegradable polymer and is obtained from a caprolactone, as required by claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer powder with an average size in the range of 500 nm to 100 microns since Keoshkerian indicates that such a size is suitable for use with the polymers disclosed therein (e.g., polycaprolactone) and that the use of smaller particles can be advantageous. See paragraphs 11, 22, and 38. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to the claimed melting onset temperature, polycaprolactone has a melting onset temperature within the claimed range, as evidenced by the Applicant’s claim 9. See MPEP 2112.01(II).
i.e., a temperature approximately 2-4 °C below the melting onset point.
With respect to the claimed annealing time, in the absence of any teaching to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have relied upon the annealing times disclosed in Vanelli. As noted above, each of paragraphs 71 and 73 discloses a time period of 24 hours. See also claim 1.
With respect to the limitation that the irradiating sinters the annealed polymer powder without substantially changing the defined particle size range or sintering the annealed polymer powder in areas beyond the defined edges of the corresponding areas, to the extent that such results would not be achieved in a generic SLS system, modified Vanelli discloses the claimed annealing process and polymer powder, which, according to paragraph 48 of the Applicant’s specification, prevents powder beyond the intended areas from being sintered and, according to paragraph 60 of the Applicant’s specification, prevents any substantial change in the particle size distribution upon sintering. Accordingly, the process of modified Vanelli should be expected to achieve the claimed results. See also MPEP 2112.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Regarding the fact that the melting onset temperature is changed by the annealing process (resulting in a second melting onset temperature), this is recognized by Vanelli. See paragraphs 71 and 73 and Figures 21 and 23. Therefore, it would have been obvious to one of ordinary skill in the art to have accounted for the new melting onset temperature when selecting a temperature in the sintering window.

Regarding claims 2 and 3, please see the rejection of claim 1. Specifically, the polypropylene of Vanelli was annealed at 145 °C, which is 2.13 °C below the melting onset point, and the polyethylene was annealed at 118 °C, which is 3.74 °C below the melting onset point. It would have been obvious to one of ordinary skill in the art to have selected a corresponding annealing temperature for polycaprolactone.
claim 7, please see the rejection of claim 1 where polycaprolactone is relied upon as the claimed polymer powder. Polycaprolactone is a homopolyester formed from an ε-caprolactone, thereby meeting the limitations of claim 7.

Regarding claim 10, please see the rejection of claim 1. With respect to those limitations not found in claim 1, the polycaprolactone would inherently have an initial melting onset temperature of between 50 °C and 60 °C prior to annealing. See MPEP 2112.01(II). In addition, modified Vanelli discloses the claimed annealing process and polymer powder, which, according to paragraph 44 of the Applicant’s specification, increases the melting onset temperature of the material being treated. See also paragraphs 71 and 73 and Figures 21 and 23 of Vanelli. Accordingly, the process of modified Vanelli should be expected to increase the melting onset temperature of the polycaprolactone by the amount claimed. See MPEP 2112.

Regarding claims 11 and 12, please see the rejection of claim 1. Specifically, each of paragraphs 71 and 73 of Vanelli discloses annealing for 24 hours. In addition, please see the rejection of claim 10. The process of modified Vanelli should be expected to increase the melting onset temperature of the polycaprolactone by the amount claimed.

Regarding claim 13, modified Vanelli discloses the claimed annealing process, which, according to paragraphs 58-61 of the Applicant’s specification, results in the particle size range of polycaprolactone being substantially the same after sintering at 

Regarding claims 14 and 17, Vanelli discloses that some laser sintering machines are sensitive to relatively small variations in a material's melting behavior (and/or relatively small variations in temperature). By suitably heat treating such material before SLS processing with the system 500, the disclosed embodiments are able to: (a) correct batch-to-batch variations in such material from suppliers; and (b) in that manner, improve consistency of such material's melting behavior for achieving higher quality control and repeatability in SLS processing with the system 500. See paragraph 67.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that polymer powders of the same polymer from different batches could be used in the process of modified Vanelli, with the annealing step of Vanelli correcting batch-to-batch variations and thereby improving the quality and consistency of the SLS process. This would inherently cause the melting behavior of the different batches to converge, as indicated by Vanelli and as disclosed by the Applicant. See paragraph 67 of Vanelli and paragraph 45 of the Applicant’s specification.

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polymer powders from the different batches could be mixed together since the annealing step of Vanelli 

Regarding claim 16, the annealing step of Vanelli would inherently cause the melting behavior of the different batches to converge, as indicated by Vanelli and as disclosed by the Applicant. See paragraph 67 of Vanelli and paragraph 45 of the Applicant’s specification. See also the rejection of claims 14 and 17.

Regarding claim 21, please see the rejection of claim 1. With respect to the limitation that the polymer powder shows no change in the particle size range after sintering, see the rejection of claim 21 under 35 U.S.C. 112. Claim 21 is being interpreted as specifying that the particle size range after sintering falls within the particle size range before sintering. To the extent that such results would not be achieved in a generic SLS system, modified Vanelli discloses the claimed annealing process and polymer powder, which, according to paragraphs 58 and 60 of the Applicant’s specification, results in the particle size range after sintering falling within the particle size range before sintering. See also traces F and G in the Applicant’s Figure 4. Accordingly, the process of modified Vanelli should be expected to achieve the claimed results. See also MPEP 2112.

Claims 18-20, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanelli in view of Keoshkerian, Ostermann, and Youssef et al., “Additive manufacturing of polymer melts for implantable medical devices and scaffolds”, Biofabrication, vol. 9, 2017, pp. 1-30 (“Youssef”), cited in an IDS.
Regarding claim 18, please see the rejection of claim 1. With respect to the three-dimensional object being porous, Vanelli does not discuss the particular object being formed. However, it is known in the art to produce porous three-dimensional objects by SLS. For example, see Figure 4 of Youssef (on page 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a porous object, such as one of those taught by Youssef, using the process of modified Vanelli. This would represent a simple substitution of one known element for another (constructing a porous object rather than a generic object) to obtain predictable results. See MPEP 2143(I)(B).
With respect to the object having at least one of an increased void volume and reduced pore occlusions, modified Vanelli discloses the claimed annealing process, which, according to paragraph 48 of the Applicant’s specification, provides increased void volume and reduced pore occlusions. Accordingly, the process of modified Vanelli should be expected to achieve the claimed result. See also MPEP 2112.
With respect to the reference to a C4-C8 lactone, a C3-C10 hydroxycarboxylic acid, or a mixture thereof, note that caprolactone (recited in claim 1 and discussed in that rejection) is a C4-C8 lactone.

claims 19 and 20, please see the rejection of claim 1. Specifically, each of paragraphs 71 and 73 of Vanelli discloses annealing for 24 hours.

Regarding claim 5, please see the rejection of claim 1 where polycaprolactone is relied upon as the claimed polymer powder. Polycaprolactone is a homopolyester formed from an ε-caprolactone, i.e., an ε-lactone, thereby meeting the limitations of claim 5.

Regarding claim 9, please see the rejection of claim 1 where polycaprolactone is relied upon as the claimed polymer powder.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vanelli in view of Keoshkerian, Ostermann, and Youssef, as applied to claim 18, and further in view of U.S. Patent Application Publication No. 2018/0303616 (“Bhattacharyya”).
Regarding claim 6, Vanelli discloses the use of polyethylene and polypropylene (see paragraphs 71 and 73), and Keoshkerian teaches that polycaprolactone can be used in place of such polymers (see paragraph 22). See also the rejection of claim 1. However, neither Vanelli nor Keoshkerian discloses the specific polymers recited in claim 6.
Bhattacharyya is directed to 3D printing bone grafts using biocompatible materials. See paragraph 10. Such biocompatible materials can include polycaprolactone, polycaprolactone copolymers, poly(trimethylene carbonate) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer made from caprolactone (i.e., ε-caprolactone) and trimethylene carbonate in the process of modified Vanelli since Vanelli teaches the use of polyethylene and polypropylene (see paragraphs 71 and 73), Keoshkerian teaches that polycaprolactone can be used in place of such polymers (see paragraph 22), and Bhattacharyya teaches that a polymer of caprolactone and trimethylene carbonate can be used in place of polycaprolactone (see paragraph 221). See also MPEP 2144.06(II). Further, this would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Response to Arguments
The Applicant's arguments filed 3 November 2021 regarding new claim 21 and the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Regarding new claim 21, the Applicant argues that claim 21 is supported by the specification and not indefinite because the disclosure indicates that all particles are larger than 6 microns and smaller than 200 microns in the initial poly(caprolactone) powder as well as in the powder after annealing and sintering. Although some change in the particle size distribution may occur, the limits of the range, i.e., the minimum and 
The Examiner respectfully disagrees. As shown by traces F and G in the Applicant’s Figure 4, the minimum particle size is different after annealing and sintering. See the portion of Figure 4 reproduced below, where trace F is the solid line and trace G is the dashed line. Even if the particle size range after sintering still falls within the original range of 6 to 200 microns, this does not mean that the particle size range is unchanged. 

    PNG
    media_image1.png
    177
    201
    media_image1.png
    Greyscale

The language that the particle size range is substantially unchanged upon sintering, as in claim 1, is supported and definite. Alternatively, claim 21 could be amended to specify that the particle size range after sintering falls within the particle size range before sintering, which was the interpretation used for examining claim 21.
Regarding the rejections under 35 U.S.C. 103, the Applicant argues that there is no evidence that either Vanelli or Keoshkerian recognized that an annealing step prevents the particle size range of a poly(caprolactone) powder from increasing during sintering. Since neither reference recognized the problem, it would not have been obvious to modify the process of Vanelli to solve it. The Applicant argues that the 
The Examiner would like to emphasize that, in the rejection of claim 1, the modification of Vanelli based on Keoshkerian essentially amounts to applying the process of Vanelli to a new polymer (within certain changes made to accommodate the properties of this polymer, e.g., changing the annealing temperature). The logic is that discloses that polymers A, B, and C can all be used in SLS. Therefore, it would have been obvious to use polymer C in Vanelli’s process. The resulting combination meets the limitations of claim 1 (with help now from Ostermann). The logic of the rejection is not contingent upon identifying the same problem as the Applicant. As discussed in MPEP 2144(IV), the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
The Applicant also argues that In re Best relates to inherency and that Vanelli does not teach or suggest the use of polycaprolactone, such that the processes of Vanelli and the present invention are not identical or substantially identical. See page 14 of the Applicant’s reply. However, this ignores the fact that the process of Vanelli has been modified based on Keoshkerian to be used with polycaprolactone. The result is a process that is substantially identical to the Applicant’s process.

The Applicant argues that it is improper for the Examiner to reject evidence submitted by the Applicant and cites the Examiner’s statement that “Kinstlinger is not being used in the present rejections”. See the discussion of Kinstlinger on pages 15 and 16 of the Applicant’s reply. Kinstlinger is discussed in paragraphs 58 and 59 of the office action dated 27 August 2021, which show that the Examiner did consider the evidence submitted and addressed the Applicant’s related arguments. The statement that Kinstlinger is not being used in the present rejections was meant to highlight that Vanelli discloses annealing and its benefits, which would have suggested annealing polycaprolactone even if Kinstlinger would have suggested an alternative approach.
The Applicant argues that Vanelli would not have observed the problem encountered by the present inventors of sintering in undesired areas, and, therefore, there would have been no motivation to modify Vanelli to avoid the problem. See pages 16 and 17 of the Applicant’s reply. However, Vanelli has not been modified to avoid the problem of sintering in undesired areas (this is achieved without the need for any modification due to Vanelli’s annealing process). The process of Vanelli has been applied to a polymer not listed in Vanelli on the basis that Keoshkerian indicates that 
With respect to the Applicant’s arguments regarding claims 10 and 18, these arguments are the same as those provided for claim 1 and are therefore addressed above.
In addition to the above remarks, please see the Response to Arguments section (paragraphs 55-61) of the office action dated 27 August 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
	
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726